DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Response to Amendment
The amendments filed on May 16, 2022 have been entered.
Claims 1, 8, 10, 11, 18 and 20-22 have been amended.

Response to Arguments
Applicant’s arguments filed on May 16, 2022 have been fully considered, but are not ALL persuasive.  

Applicant’s argument:
Tsai provides no disclosure on receiving peer devices configured to (i) independently manipulate said first media without manipulating said first media displayed on said sending peer device and (ii) automatically display a second media without requiring an input from (1) one or more servers over a network and (2) any user of said receiving peer devices when said sending peer device is used to select said second media for sharing, as required by claims 1, 11, 21 and 22.

Examiners’ response to the argument: 
The examiners respectfully disagree. Tsai discloses receiving peer devices configured to (i) independently manipulate said first media without manipulating said first media displayed on said sending peer device (The art teaches in Parag. [0036] and Fig. 3A that Once viewer devices 104-108 have joined in the image sharing session, curator device 102 can enter synchronized slideshow mode and display the first image in the selected group of images on an output device (e.g., touchscreen display) of device 102 (block 310). At substantially the same time as block 310, curator device 102 can transmit all of the images selected at block 304, along with image metadata (e.g., name, date, unique identifier, etc.) to the connected viewer devices (block 312). In addition, curator device 102 can send a command to the connected viewer devices instructing them to display the first image (block 314). In this manner, all of the devices in the session can be synchronized to display the same image. The art teaches in Parag. [0065] that while a synchronized slideshow is in progress between curator device 102 (i.e., sending device) and viewer devices 104-108 (i.e., receiving devices), viewer devices 104-108 can enter an "offline viewing mode." While in this mode, the viewer using the viewer device can zoom, pan, rotate, or otherwise manipulate the image in any manner, completely independently of curator device 102) and (ii) automatically display a second media without requiring an input from (1) one or more servers over a network and (2) any user of said receiving peer devices when said sending peer device is used to select said second media for sharing (The art teaches in Parag. [0037] and Fig. 3A that after some period of time, curator device 102 can receive, from the curator, an input signal (e.g., a "swipe left or right" gesture) to transition to the next (or previous) image in the slideshow (block 316). Alternatively, this image transition signal can be generated automatically by device 102 (i.e., sending device). Upon receiving/generating this signal, curator device 102 can update its display to show the next image (block 318). Further, curator device 102 (i.e., sending device) can send a command identifying the next image to the connected viewer devices, thereby causing those devices to simultaneously (or near simultaneously) transition to displaying the next image (block 320). In this manner, the viewer devices can remain in synch with curator device 102 as the curator and/or device 102 navigates through the slideshow).










	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 11-16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dorcey (Pub. No. US 2015/0281107), in view of Tsai et al. (Pub. No. US 2013/0311947), hereinafter Tsai. 

Claim 1. 	Dorcey discloses a method for sharing media in real time (Parag. [0040]; (The art teaches that users are able to share interactive multimedia data with each other in substantially real-time)), comprising:
		(a) initiating an ad hoc connection between a sending peer device and a plurality of receiving peer devices (Parag. [0017], Parag. [0036-0037], Parag. [0046], Parag. [0082], and Fig. 1; (The art teaches establishing an interactive session over the network 14 via a multimedia protocol among the devices in the group. The users of the devices can then interact or collaborate with each other via the interactive session and by exchanging multimedia data through an interactive multimedia data stream. The art teaches that a source device sends content data to receiving devices. The art teaches that the devices are represented by smart phones that operate in a peer-to-peer fashion over a network 14 (e.g., ad-hoc))); 
(b) using said sending peer device to select a first media to share with said plurality of receiving peer devices connected to said sending peer device through said ad hoc connection (Parag. [0036-0037] and Fig. 1; (The art teaches a coach captures video data of an athlete as a content data set using a first device 12a (i.e., sending peer device). The coach wishes to share the video, possibly in real-time subject to inherent network or computational latencies, among her peers; a doctor and a trainer in this case. The doctor uses a second device 12b (i.e., receiving device), while the trainer may use a third device 12c (i.e., receiving device) to observe the video. The art teaches that the devices are represented by smart phones that operate in a peer-to-peer fashion over a network 14 (e.g., ad-hoc))), wherein a file corresponding to said first media is stored locally on said sending peer device such that said first media is capable of being displayed and manipulated on said sending peer device (Parag. [0044-0045]; (The art teaches that the first one of the peer devices 12a (i.e., sending peer device) could operate as the repository for all of the other devices 12b, 12c. Rather than sending the full content data set 1, the repository could send only necessary portions (e.g., frames of video, video clips, audio clips, snap shots, etc.));  
(c) using said ad hoc connection to send said file from said sending peer device to said plurality of receiving peer devices (Parag. [0036-0037] and Fig. 1; (The art teaches that a source device sends content data to receiving devices. The art teaches that the devices are represented by smart phones that operate in a peer-to-peer fashion over a network 14 (e.g., ad-hoc))), wherein said first media is displayed on said sending peer device and each of said plurality of receiving peer devices after said file is sent from said sending peer device and received at said plurality of receiving peer devices (Parag. [0036-0037], Parag. [0049], and Fig. 1; (The art teaches that content data is being shared by the source device and displayed on all the devices in the network)), and wherein said file is temporarily stored on said plurality of receiving peer devices such that said first media is capable of being displayed and manipulated on each of said plurality of receiving peer devices (Parag. [0059] and Parag. [0065]; (The art teaches that agent 32 has an interactive stream source that serves as a temporary storage of the multimedia protocol data stream. The art teaches using the agent 32 on the devices, users are able to simultaneously interact with content data without incurring additional latency overhead while also interacting with each other via the interactive session. Multiple stakeholders are allowed to share their experiences with the content data set in real-time no matter their environmental settings and gives rise interesting capabilities. For example, from the perspective of video annotation or collaboration, users can send recorded videos to other peers in their group and allow multiple parties to manipulate the video in real-time. The users could pan, tilt, zoom, play, pause, step frame-by-frame, do free hand drawing, type text on videos, or otherwise interact with the content while others see the results in real-time));
the collaboration system (i.e., meeting system) contains multiple peer devices that interact with each other via ad-hoc connection (Parag. [0036]).
Dorcey doesn’t explicitly disclose: first media is capable of being displayed and manipulated independently on each of said plurality of receiving peer devices without manipulating said first media displayed on said sending peer device; (d) subsequent to (c), terminating said ad hoc connection, wherein upon termination of said ad hoc connection, said file is not accessible by said one or more receiving peer devices; and wherein said plurality of receiving peer devices is configured to (i) independently manipulate said first media without manipulating said first media displayed on said sending peer device and (ii) automatically display a second media without requiring an input from (1) one or more servers over a network and (2) any user of said plurality of receiving peer devices when said sending peer device is used to select said second media for sharing, thereby allowing said sending peer device and said plurality of receiving peer devices to continuously view a same media while permitting said plurality of receiving peer devices to independently manipulate said same media.
However, Tsai discloses:
first media is capable of being displayed and manipulated independently on each of said plurality of receiving devices without manipulating said first media displayed on said sending device (The art teaches in Parag. [0036] and Fig. 3A that Once viewer devices 104-108 have joined in the image sharing session, curator device 102 can enter synchronized slideshow mode and display the first image in the selected group of images on an output device (e.g., touchscreen display) of device 102 (block 310). At substantially the same time as block 310, curator device 102 can transmit all of the images selected at block 304, along with image metadata (e.g., name, date, unique identifier, etc.) to the connected viewer devices (block 312). In addition, curator device 102 can send a command to the connected viewer devices instructing them to display the first image (i.e., first media) (block 314). In this manner, all of the devices in the session can be synchronized to display the same image. The art teaches in Parag. [0065] that while a synchronized slideshow is in progress between curator device 102 (i.e., sending device) and viewer devices 104-108 (i.e., receiving devices), viewer devices 104-108 can enter an "offline viewing mode." While in this mode, the viewer using the viewer device can zoom, pan, rotate, or otherwise manipulate the image in any manner, completely independently of curator device 102); and  
		wherein said plurality of receiving devices is configured to (i) independently manipulate said first media without manipulating said first media displayed on said sending device (The art teaches in Parag. [0036] and Fig. 3A that Once viewer devices 104-108 have joined in the image sharing session, curator device 102 can enter synchronized slideshow mode and display the first image in the selected group of images on an output device (e.g., touchscreen display) of device 102 (block 310). At substantially the same time as block 310, curator device 102 can transmit all of the images selected at block 304, along with image metadata (e.g., name, date, unique identifier, etc.) to the connected viewer devices (block 312). In addition, curator device 102 can send a command to the connected viewer devices instructing them to display the first image (block 314). In this manner, all of the devices in the session can be synchronized to display the same image. The art teaches in Parag. [0065] that while a synchronized slideshow is in progress between curator device 102 (i.e., sending device) and viewer devices 104-108 (i.e., receiving devices), viewer devices 104-108 can enter an "offline viewing mode." While in this mode, the viewer using the viewer device can zoom, pan, rotate, or otherwise manipulate the image in any manner, completely independently of curator device 102) and (ii) automatically display a second media without requiring an input from (1) one or more servers over a network and (2) any user of said plurality of receiving devices when said sending device is used to select said second media for sharing, thereby allowing said sending device and said plurality of receiving devices to continuously view a same media (The art teaches in Parag. [0037] and Fig. 3A that after some period of time, curator device 102 can receive, from the curator, an input signal (e.g., a "swipe left or right" gesture) to transition to the next (or previous) image in the slideshow (block 316). Alternatively, this image transition signal can be generated automatically by device 102 (i.e., sending device). Upon receiving/generating this signal, curator device 102 can update its display to show the next image (block 318). Further, curator device 102 (i.e., sending device) can send a command identifying the next image to the connected viewer devices, thereby causing those devices to simultaneously (or near simultaneously) transition to displaying the next image (block 320). In this manner, the viewer devices can remain in synch with curator device 102 as the curator and/or device 102 navigates through the slideshow) while permitting said plurality of receiving devices to independently manipulate said same media (The art teaches in Parag. [0065] that while a synchronized slideshow is in progress between curator device 102 (i.e., sending device) and viewer devices 104-108 (i.e., receiving devices), viewer devices 104-108 can enter an "offline viewing mode." While in this mode, the viewer using the viewer device can zoom, pan, rotate, or otherwise manipulate the image in any manner, completely independently of curator device 102); 
		terminating said ad hoc connection (Parag. [0034], Parag. [0038], Claim 17, and Fig. 3A; (The art teaches that steps 316-320 in Fig. 3A (i.e., for displaying the images) are repeated until the end of the slideshow has been reached or until the curator terminates the session (i.e., the ad hoc session is ended). Curator device 102 can then send a message to the connected viewer devices indicating that the session has ended (block 324) and exit the synchronized slideshow mode)), wherein upon termination of said ad hoc connection, said file is not accessible by said one or more receiving peer devices (Parag. [0038], and Fig. 3A; (The art teaches that steps 316-320 in Fig. 3A (i.e., for displaying the images) are repeated until the end of the slideshow has been reached or until the curator terminates the session (i.e., the ad hoc session is ended). The curator device 102 can then send a message to the connected viewer devices indicating that the session has ended and exit the synchronized slideshow mode (i.e., receiving devices don’t have access to the sideshow of images))).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dorcey to incorporate the teaching of Tsai. This would be convenient for improving content sharing to provide a more dynamic and interactive user experience (Parag. [0003]). 
		
Claim 2. 	Dorcey in view of Tsai discloses the method of claim 1, 
Dorcey further discloses the method further comprising using said sending peer device to manipulate said first media displayed on said sending peer device, wherein said manipulation of said first media displayed on said sending peer device manipulates said first media displayed on each of said plurality of receiving peer devices (Parag. [0017] and Parag. [0081]; (The art teaches one or more of the devices can obtain a content manipulation command, possibly from a device user, where execution of the command is to be shared among the collaborating devices.  For example, one device user might wish to circle or otherwise highlight an object in an image in the content data set so that all participants can observe the referenced object at the same time)).  

Claim 3. 	Dorcey in view Tsai discloses the method of claim 1, 
Dorcey discloses that the collaboration system (i.e., meeting system) contains multiple peer devices that interact with each other via ad-hoc connection (Parag. [0036]). 
Dorcey doesn’t explicitly disclose wherein a first receiving peer device of said plurality of receiving peer devices is configured to manipulate said first media displayed on said first receiving peer device without manipulating said first media displayed on a second receiving peer device of said plurality of receiving peer devices.  
However, Tsai discloses wherein a first receiving device of said plurality of receiving devices is configured to manipulate said first media displayed on said first receiving device without manipulating said first media displayed on a second receiving device of said plurality of receiving devices (The art teaches in Parag. [0065] that while a synchronized slideshow is in progress between curator device 102 (i.e., sending device) and viewer devices 104-108 (i.e., receiving devices), viewer devices 104-108 can enter an "offline viewing mode." While in this mode, the viewer using the viewer device (i.e., which is independent from a second viewer device) can zoom, pan, rotate, or otherwise manipulate the image in any manner, completely independently of curator device 102).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dorcey to incorporate the teaching of Tsai. This would be convenient for improving content sharing to provide a more dynamic and interactive user experience (Parag. [0003]).
Claim 4. 	Dorcey in view of Tsai discloses the method of claim 3, 
		Dorcey further discloses wherein at least one receiving peer device of said plurality of receiving peer devices is configured to share one or more files via said ad hoc connection (Parag. [0017], Parag. [0036], Parag. [0040], Parag. [0046], Parag. [0082], and Fig. 1; (The art teaches that the devices are represented by smart phones that operate in a peer-to-peer fashion over a network 14 (e.g., ad-hoc). The art teaches that users are able to share interactive multimedia data with each other in substantially real-time)), and wherein said sending peer device is configured to operate as an additional receiving peer device and said at least one receiving peer device is configured to operate as an additional sending peer device when said one or more files are shared via said ad hoc connection (Parag. [0017]; (The art teaches establishing an interactive session among the devices via a multimedia protocol that can support sending or receiving varied modalities of data. The users of the devices interact or collaborate with each other via the interactive session and by exchanging (i.e., sending and receiving data) multimedia data through an interactive multimedia data stream (i.e., each device within the session plays a role of a receiving peer and sending peer))).  
 
Claim 5. 	Dorcey in view of Tsai discloses the method of claim 4,  
Dorcey further discloses wherein said additional sending peer device is configured to (i) send an additional file corresponding to an additional media to said additional receiving peer device and another receiving peer device of said plurality of receiving peer devices (Parag. [0017]; (The art teaches establishing an interactive session among the devices via a multimedia protocol that can support sending or receiving varied modalities of data. The users of the devices interact or collaborate with each other via the interactive session and by exchanging (i.e., sending and receiving data) multimedia data through an interactive multimedia data stream (i.e., each device within the session plays a role of a receiving peer and sending peer))), (ii) display said additional media on said additional sending peer device (Parag. [0036-0037], Parag. [0049], and Fig. 1; (The art teaches that content data is being shared by the source device and displayed on all the devices in the network)), and (iii) manipulate said additional media displayed on said additional sending peer device, wherein said manipulation of said additional media displayed on said additional sending peer device manipulates said additional media displayed on said additional receiving peer device and said another receiving peer device (Parag. [0017] and Parag. [0081]; (The art teaches one or more of the devices can obtain a content manipulation command, possibly from a device user, where execution of the command is to be shared among the collaborating devices.  For example, one device user might wish to circle or otherwise highlight an object in an image in the content data set so that all participants can observe the referenced object at the same time)).    

Claim 6. 	Dorcey in view of Tsai discloses the method of claim 4,  
Dorcey discloses that the collaboration system (i.e., meeting system) contains multiple peer devices that interact with each other via ad-hoc connection (Parag. [0036]).
Dorcey further discloses wherein said additional receiving peer device is configured to (i) receive an additional file corresponding to an additional media selected at said additional sending peer device for sharing with said additional receiving peer device and another receiving peer device of said plurality of receiving peer devices (Parag. [0017], Parag. [0036], Parag. [0040], Parag. [0046], Parag. [0082], and Fig. 1; (The art teaches that the devices are represented by smart phones that operate in a peer-to-peer fashion over a network 14 (e.g., ad-hoc). The art teaches that users are able to share interactive multimedia data with each other in substantially real-time. The art teaches establishing an interactive session among the devices via a multimedia protocol that can support sending or receiving varied modalities of data. The users of the devices interact or collaborate with each other via the interactive session and by exchanging (i.e., sending and receiving data) multimedia data through an interactive multimedia data stream (i.e., each device within the session plays a role of a receiving peer and sending peer)), (ii) display said additional media on said additional receiving peer device (Parag. [0036-0037], Parag. [0049], and Fig. 1; (The art teaches that content data is being shared by the source device and displayed on all the devices in the network)), 
Dorcey doesn’t explicitly disclose: (iii) manipulate said additional media displayed on said additional receiving peer device without manipulating said additional media displayed on said additional sending peer device and said another receiving peer device.   
However, Tsai discloses manipulating said additional media displayed on said additional receiving device without manipulating said additional media displayed on said additional sending device and said another receiving device (The art teaches in Parag. [0065] that while a synchronized slideshow is in progress between curator device 102 (i.e., sending device) and viewer devices 104-108 (i.e., receiving devices), viewer devices 104-108 can enter an "offline viewing mode." While in this mode, the viewer using the viewer device (i.e., which is independent from a another viewer device) can zoom, pan, rotate, or otherwise manipulate the image in any manner, completely independently of curator device 102).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dorcey to incorporate the teaching of Tsai. This would be convenient for improving content sharing to provide a more dynamic and interactive user experience (Parag. [0003]).  

Claim 11. 	Dorcey discloses a method for sharing media in real time (Parag. [0040]; (The art teaches that users are able to share interactive multimedia data with each other in substantially real-time)), comprising:  
(a) initiating an ad hoc connection between (i) a receiving peer device of a plurality of receiving peer devices and (ii) a sending peer device (Parag. [0017], Parag. [0036-0037], Parag. [0046], Parag. [0082], and Fig. 1; (The art teaches establishing an interactive session over the network 14 via a multimedia protocol among the devices in the group. The users of the devices can then interact or collaborate with each other via the interactive session and by exchanging multimedia data through an interactive multimedia data stream. The art teaches that a source device sends content data to receiving devices. The art teaches that the devices are represented by smart phones that operate in a peer-to-peer fashion over a network 14 (e.g., ad-hoc)));  
(b) receiving, at said receiving peer device, a file corresponding to a first media selected at said sending peer device for sharing with said receiving peer device connected to said sending peer device through said ad hoc connection (Parag. [0036-0037] and Fig. 1; (The art teaches a coach captures video data of an athlete as a content data set using a first device 12a (i.e., sending peer device). The coach wishes to share the video, possibly in real-time subject to inherent network or computational latencies, among her peers; a doctor and a trainer in this case. The doctor uses a second device 12b (i.e., receiving device), while the trainer may use a third device 12c (i.e., receiving device) to observe the video. The art teaches that the devices are represented by smart phones that operate in a peer-to-peer fashion over a network 14 (e.g., ad-hoc))), wherein said first media is displayed on said sending peer device and said receiving peer device after said file is sent from said sending peer device and received at said receiving peer device  (Parag. [0036-0037], Parag. [0049], and Fig. 1; (The art teaches that content data is being shared by the source device and displayed on all the devices in the network)), and wherein said file corresponding to said first media is stored temporarily on said receiving peer device (Parag. [0059] and Parag. [0065]; (The art teaches that agent 32 has an interactive stream source that serves as a temporary storage of the multimedia protocol data stream. The art teaches using the agent 32 on the devices, users are able to simultaneously interact with content data without incurring additional latency overhead while also interacting with each other via the interactive session));
the collaboration system (i.e., meeting system) contains multiple peer devices that interact with each other via ad-hoc connection (Parag. [0036]). - 4 -Atty. Docket No.: 55713-701.201Application No. 16/800,314 Office Action Mailed November 24, 2020 Amendment Electronically Filed:   
Dorcey doesn’t explicitly disclose: (c) using said receiving peer device to display and independently manipulate said first media without manipulating said first media displayed on said sending peer device or said first media displayed on at least one other receiving peer device of said plurality of receiving peer devices; and  (d) subsequent to (c), terminating said ad hoc connection, wherein upon termination of said ad hoc connection, said first media is not accessible by said receiving peer device; and wherein said receiving peer device is configured to (i) independently manipulate said first media without manipulating said first media displayed on said sending peer device and (ii) automatically display a second media without requiring an input from (1) one or more servers over a network and (2) a user of said receiving peer device when said sending peer device is used to select said second media for sharing, thereby allowing said sending peer device and said receiving peer device to continuously view a same media while permitting said receiving peer device to independently manipulate said same media.
However, Tsai discloses:
 using said receiving device to display and independently manipulate said first media without manipulating said first media displayed on said sending device or said first media displayed on at least one other receiving device of said plurality of receiving devices (The art teaches in Parag. [0036] and Fig. 3A that Once viewer devices 104-108 have joined in the image sharing session, curator device 102 can enter synchronized slideshow mode and display the first image in the selected group of images on an output device (e.g., touchscreen display) of device 102 (block 310). At substantially the same time as block 310, curator device 102 can transmit all of the images selected at block 304, along with image metadata (e.g., name, date, unique identifier, etc.) to the connected viewer devices (block 312). In addition, curator device 102 can send a command to the connected viewer devices instructing them to display the first image (i.e., first media) (block 314). In this manner, all of the devices in the session can be synchronized to display the same image. The art teaches in Parag. [0065] that while a synchronized slideshow is in progress between curator device 102 (i.e., sending device) and viewer devices 104-108 (i.e., receiving devices), viewer devices 104-108 can enter an "offline viewing mode." While in this mode, the viewer using the viewer device can zoom, pan, rotate, or otherwise manipulate the image in any manner, completely independently of curator device 102); and     
		wherein said receiving device is configured to (i) independently manipulate said first media without manipulating said first media displayed on said sending device (The art teaches in Parag. [0036] and Fig. 3A that Once viewer devices 104-108 have joined in the image sharing session, curator device 102 can enter synchronized slideshow mode and display the first image in the selected group of images on an output device (e.g., touchscreen display) of device 102 (block 310). At substantially the same time as block 310, curator device 102 can transmit all of the images selected at block 304, along with image metadata (e.g., name, date, unique identifier, etc.) to the connected viewer devices (block 312). In addition, curator device 102 can send a command to the connected viewer devices instructing them to display the first image (block 314). In this manner, all of the devices in the session can be synchronized to display the same image. The art teaches in Parag. [0065] that while a synchronized slideshow is in progress between curator device 102 (i.e., sending device) and viewer devices 104-108 (i.e., receiving devices), viewer devices 104-108 can enter an "offline viewing mode." While in this mode, the viewer using the viewer device can zoom, pan, rotate, or otherwise manipulate the image in any manner, completely independently of curator device 102) and (ii) automatically display a second media without requiring an input from (1) one or more servers over a network and (2) a user of said receiving device when said sending device is used to select said second media for sharing, thereby allowing said sending device and said receiving device to continuously view a same media (The art teaches in Parag. [0037] and Fig. 3A that after some period of time, curator device 102 can receive, from the curator, an input signal (e.g., a "swipe left or right" gesture) to transition to the next (or previous) image in the slideshow (block 316). Alternatively, this image transition signal can be generated automatically by device 102 (i.e., sending device). Upon receiving/generating this signal, curator device 102 can update its display to show the next image (block 318). Further, curator device 102 (i.e., sending device) can send a command identifying the next image to the connected viewer devices, thereby causing those devices to simultaneously (or near simultaneously) transition to displaying the next image (block 320). In this manner, the viewer devices can remain in synch with curator device 102 as the curator and/or device 102 navigates through the slideshow) while permitting said receiving device to independently manipulate said same media (The art teaches in Parag. [0065] that while a synchronized slideshow is in progress between curator device 102 (i.e., sending device) and viewer devices 104-108 (i.e., receiving devices), viewer devices 104-108 can enter an "offline viewing mode." While in this mode, the viewer using the viewer device can zoom, pan, rotate, or otherwise manipulate the image in any manner, completely independently of curator device 102);
terminating said ad hoc connection (Parag. [0034], Parag. [0038], Claim 17, and Fig. 3A; (The art teaches that steps 316-320 in Fig. 3A (i.e., for displaying the images) are repeated until the end of the slideshow has been reached or until the curator terminates the session (i.e., the ad hoc session is ended). Curator device 102 can then send a message to the connected viewer devices indicating that the session has ended (block 324) and exit the synchronized slideshow mode)), wherein upon termination of said ad hoc connection, said first media is not accessible by said receiving peer device (Parag. [0038], and Fig. 3A; (The art teaches that steps 316-320 in Fig. 3A (i.e., for displaying the images) are repeated until the end of the slideshow has been reached or until the curator terminates the session (i.e., the ad hoc session is ended). The curator device 102 can then send a message to the connected viewer devices indicating that the session has ended and exit the synchronized slideshow mode (i.e., receiving devices don’t have access to the sideshow of images))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dorcey to incorporate the teaching of Tsai. This would be convenient for improving content sharing to provide a more dynamic and interactive user experience (Parag. [0003]).  

Claim 12. 	Dorcey in view of Tsai discloses the method of claim 11, 
Dorcey further discloses wherein a manipulation of said first media displayed on said sending peer device manipulates said first media displayed on said receiving peer device (Parag. [0017] and Parag. [0081]; (The art teaches one or more of the devices can obtain a content manipulation command, possibly from a device user, where execution of the command is to be shared among the collaborating devices.  For example, one device user might wish to circle or otherwise highlight an object in an image in the content data set so that all participants can observe the referenced object at the same time)).  

Claim 13. 	Dorcey in view of Tsai discloses the method of claim 11,
Dorcey discloses that the collaboration system (i.e., meeting system) contains multiple peer devices that interact with each other via ad-hoc connection (Parag. [0036]).    
Dorcey doesn’t explicitly disclose wherein said file corresponding to said first media is received at said plurality of receiving peer devices comprising said receiving peer device, and wherein said method further comprises using said receiving peer device to manipulate said first media displayed on said receiving peer device without manipulating said first media displayed on another receiving peer device of said plurality of receiving peer devices.  
However, Tsai discloses wherein said file corresponding to said first media is received at said plurality of receiving devices comprising said receiving device, and wherein said method further comprises using said receiving device to manipulate said first media displayed on said receiving device without manipulating said first media displayed on another receiving device of said plurality of receiving devices (The art teaches in Parag. [0065] that while a synchronized slideshow is in progress between curator device 102 (i.e., sending device) and viewer devices 104-108 (i.e., receiving devices), viewer devices 104-108 can enter an "offline viewing mode." While in this mode, the viewer using the viewer device (i.e., which is independent from a another viewer device) can zoom, pan, rotate, or otherwise manipulate the image in any manner, completely independently of curator device 102).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dorcey to incorporate the teaching of Tsai. This would be convenient for improving content sharing to provide a more dynamic and interactive user experience (Parag. [0003]).  

Claim 14. 	Dorcey in view of Tsai discloses the method of claim 13, 
Dorcey further discloses wherein said sending peer device is configured to operate as an additional receiving peer device and said receiving peer device is configured to operate as an additional sending peer device when said receiving peer device is used to share one or more files via said ad hoc connection (Parag. [0017]; (The art teaches establishing an interactive session among the devices via a multimedia protocol that can support sending or receiving varied modalities of data. The users of the devices interact or collaborate with each other via the interactive session and by exchanging (i.e., sending and receiving data) multimedia data through an interactive multimedia data stream (i.e., each device within the session plays a role of a receiving peer and sending peer))).   

Claim 15. 	Dorcey in view of Tsai discloses the method of claim 14, 
Dorcey discloses the collaboration system (i.e., meeting system) contains multiple peer devices that interact with each other via ad-hoc connection (Parag. [0036]).
Dorcey further discloses wherein said additional receiving peer device is configured to (i) receive an additional file corresponding to an additional media selected at said additional sending peer device for sharing with said additional receiving peer device and said another receiving peer device (Parag. [0017]; (The art teaches establishing an interactive session among the devices via a multimedia protocol that can support sending or receiving varied modalities of data. The users of the devices interact or collaborate with each other via the interactive session and by exchanging (i.e., sending and receiving data) multimedia data through an interactive multimedia data stream (i.e., each device within the session plays a role of a receiving peer and sending peer))), (ii) display said additional media on said additional receiving peer device (Parag. [0036-0037], Parag. [0049], and Fig. 1; (The art teaches that content data is being shared by the source device and displayed on all the devices in the network)). 
Dorcey doesn’t explicitly disclose: (iii) manipulate said additional media displayed on said additional receiving peer device without manipulating said additional media displayed on said additional sending peer device and said another receiving peer device.  
However, Tsai discloses manipulating said additional media displayed on said additional receiving device without manipulating said additional media displayed on said additional sending device and said another receiving device (The art teaches in Parag. [0065] that while a synchronized slideshow is in progress between curator device 102 (i.e., sending device) and viewer devices 104-108 (i.e., receiving devices), viewer devices 104-108 can enter an "offline viewing mode." While in this mode, the viewer using the viewer device (i.e., which is independent from another viewer device) can zoom, pan, rotate, or otherwise manipulate the image in any manner, completely independently of curator device 102).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dorcey to incorporate the teaching of Tsai. This would be convenient for improving content sharing to provide a more dynamic and interactive user experience (Parag. [0003]).  

Claim 16. 	Dorcey in view of Tsai discloses the method of claim 14,  
Dorcey further discloses wherein said additional sending peer device is configured to (i) send an additional file corresponding to an additional media to said additional receiving peer device and said another receiving peer device (Parag. [0017]; (The art teaches establishing an interactive session among the devices via a multimedia protocol that can support sending or receiving varied modalities of data. The users of the devices interact or collaborate with each other via the interactive session and by exchanging (i.e., sending and receiving data) multimedia data through an interactive multimedia data stream (i.e., each device within the session plays a role of a receiving peer and sending peer))), (ii) display said additional media on said additional sending peer device (Parag. [0036-0037], Parag. [0049], and Fig. 1; (The art teaches that content data is being shared by the source device and displayed on all the devices in the network)), and (iii) manipulate said additional media displayed on said additional sending peer device, wherein said manipulation of said additional media displayed on said additional sending peer device manipulates said additional media displayed on said additional receiving peer device and said another receiving peer device (Parag. [0017] and Parag. [0081]; (The art teaches one or more of the devices can obtain a content manipulation command, possibly from a device user, where execution of the command is to be shared among the collaborating devices.  For example, one device user might wish to circle or otherwise highlight an object in an image in the content data set so that all participants can observe the referenced object at the same time)).

Claim 21. 	Dorcey discloses a system for sharing media in real time, said system comprising one or more computer processors and computer memory coupled thereto, wherein said computer memory comprises machine executable code that, upon execution by said one or more computer processors, implements a method for sharing media in real time (Parag. [0040]; (The art teaches that users, using devices, are able to share interactive multimedia data with each other in substantially real-time)), said method comprising: - 6 -Atty. Docket No.: 55713-701.201Application No. 16/800,314  
(a) initiating an ad hoc connection between a sending peer device and a plurality of receiving peer devices (Parag. [0017], Parag. [0036-0037], Parag. [0046], Parag. [0082], and Fig. 1; (The art teaches establishing an interactive session over the network 14 via a multimedia protocol among the devices in the group. The users of the devices can then interact or collaborate with each other via the interactive session and by exchanging multimedia data through an interactive multimedia data stream. The art teaches that a source device sends content data to receiving devices. The art teaches that the devices are represented by smart phones that operate in a peer-to-peer fashion over a network 14 (e.g., ad-hoc)));  
(b) using said sending peer device to select a first media to share with said plurality of receiving peer devices connected to said sending peer device through said ad hoc connection (Parag. [0036-0037] and Fig. 1; (The art teaches a coach captures video data of an athlete as a content data set using a first device 12a (i.e., sending peer device). The coach wishes to share the video, possibly in real-time subject to inherent network or computational latencies, among her peers; a doctor and a trainer in this case. The doctor uses a second device 12b (i.e., receiving device), while the trainer may use a third device 12c (i.e., receiving device) to observe the video. The art teaches that the devices are represented by smart phones that operate in a peer-to-peer fashion over a network 14 (e.g., ad-hoc))), wherein a file corresponding to said first media is stored locally on said sending peer device such that said first media is capable of being displayed and manipulated on said sending peer device (Parag. [0044-0045]; (The art teaches that the first one of the peer devices 12a (i.e., sending peer device) could operate as the repository for all of the other devices 12b, 12c. Rather than sending the full content data set 1, the repository could send only necessary portions (e.g., frames of video, video clips, audio clips, snap shots, etc.)); 
(c) using said ad hoc connection to send said file from said sending peer device to said plurality of receiving peer devices (Parag. [0036-0037] and Fig. 1; (The art teaches that a source device sends content data to receiving devices The art teaches that the devices are represented by smart phones that operate in a peer-to-peer fashion over a network 14 (e.g., ad-hoc))), wherein said first media is displayed on said sending peer device and each of said plurality of receiving peer devices after said file is sent from said sending peer device and received at said plurality of receiving peer devices (Parag. [0036-0037], Parag. [0049], and Fig. 1; (The art teaches that content data is being shared by the source device and displayed on all the devices in the network)), and wherein said file is temporarily stored on said plurality of receiving peer devices such that said first media is capable of being displayed and manipulated on each of said plurality of receiving peer devices (Parag. [0059] and Parag. [0065]; (The art teaches that agent 32 has an interactive stream source that serves as a temporary storage of the multimedia protocol data stream. The art teaches using the agent 32 on the devices, users are able to simultaneously interact with content data without incurring additional latency overhead while also interacting with each other via the interactive session. Multiple stakeholders are allowed to share their experiences with the content data set in real-time no matter their environmental settings and gives rise interesting capabilities. For example, from the perspective of video annotation or collaboration, users can send recorded videos to other peers in their group and allow multiple parties to manipulate the video in real-time. The users could pan, tilt, zoom, play, pause, step frame-by-frame, do free hand drawing, type text on videos, or otherwise interact with the content while others see the results in real-time));
the collaboration system (i.e., meeting system) contains multiple peer devices that interact with each other via ad-hoc connection (Parag. [0036]). 
Dorcey doesn’t explicitly disclose: first media is capable of being displayed and manipulated independently on each of said plurality of receiving peer devices without manipulating said first media displayed on said sending peer device; (d) subsequent to (c), terminating said ad hoc connection, wherein upon termination of said ad hoc connection, said file is not accessible by said plurality of receiving peer devices, and wherein said plurality of receiving peer devices is configured to (i) independently manipulate said first media without manipulating said first media displayed on said sending peer device and (ii) automatically display a second media without requiring an input from (1) one or more servers over a network and (2) any user of said plurality of receiving peer devices when said sending peer device is used to select said second media for sharing, thereby allowing said sending peer device and said plurality of receiving peer devices to continuously view a same media while permitting said plurality of receiving peer devices to independently manipulate said same media..  
However, Tsai discloses:  
first media is capable of being displayed and manipulated independently on each of said plurality of receiving devices without manipulating said first media displayed on said sending device (The art teaches in Parag. [0036] and Fig. 3A that Once viewer devices 104-108 have joined in the image sharing session, curator device 102 can enter synchronized slideshow mode and display the first image in the selected group of images on an output device (e.g., touchscreen display) of device 102 (block 310). At substantially the same time as block 310, curator device 102 can transmit all of the images selected at block 304, along with image metadata (e.g., name, date, unique identifier, etc.) to the connected viewer devices (block 312). In addition, curator device 102 can send a command to the connected viewer devices instructing them to display the first image (i.e., first media) (block 314). In this manner, all of the devices in the session can be synchronized to display the same image. The art teaches in Parag. [0065] that while a synchronized slideshow is in progress between curator device 102 (i.e., sending device) and viewer devices 104-108 (i.e., receiving devices), viewer devices 104-108 can enter an "offline viewing mode." While in this mode, the viewer using the viewer device can zoom, pan, rotate, or otherwise manipulate the image in any manner, completely independently of curator device 102); and 
		wherein said plurality of receiving devices is configured to (i) independently manipulate said first media without manipulating said first media displayed on said sending device (The art teaches in Parag. [0036] and Fig. 3A that Once viewer devices 104-108 have joined in the image sharing session, curator device 102 can enter synchronized slideshow mode and display the first image in the selected group of images on an output device (e.g., touchscreen display) of device 102 (block 310). At substantially the same time as block 310, curator device 102 can transmit all of the images selected at block 304, along with image metadata (e.g., name, date, unique identifier, etc.) to the connected viewer devices (block 312). In addition, curator device 102 can send a command to the connected viewer devices instructing them to display the first image (block 314). In this manner, all of the devices in the session can be synchronized to display the same image. The art teaches in Parag. [0065] that while a synchronized slideshow is in progress between curator device 102 (i.e., sending device) and viewer devices 104-108 (i.e., receiving devices), viewer devices 104-108 can enter an "offline viewing mode." While in this mode, the viewer using the viewer device can zoom, pan, rotate, or otherwise manipulate the image in any manner, completely independently of curator device 102) and (ii) automatically display a second media without requiring an input from (1) one or more servers over a network and (2) any user of said plurality of receiving devices when said sending device is used to select said second media for sharing, thereby allowing said sending device and said plurality of receiving devices to continuously view a same media (The art teaches in Parag. [0037] and Fig. 3A that after some period of time, curator device 102 can receive, from the curator, an input signal (e.g., a "swipe left or right" gesture) to transition to the next (or previous) image in the slideshow (block 316). Alternatively, this image transition signal can be generated automatically by device 102 (i.e., sending device). Upon receiving/generating this signal, curator device 102 can update its display to show the next image (block 318). Further, curator device 102 (i.e., sending device) can send a command identifying the next image to the connected viewer devices, thereby causing those devices to simultaneously (or near simultaneously) transition to displaying the next image (block 320). In this manner, the viewer devices can remain in synch with curator device 102 as the curator and/or device 102 navigates through the slideshow) while permitting said plurality of receiving devices to independently manipulate said same media (The art teaches in Parag. [0065] that while a synchronized slideshow is in progress between curator device 102 (i.e., sending device) and viewer devices 104-108 (i.e., receiving devices), viewer devices 104-108 can enter an "offline viewing mode." While in this mode, the viewer using the viewer device can zoom, pan, rotate, or otherwise manipulate the image in any manner, completely independently of curator device 102);  
terminating said ad hoc connection (Parag. [0034], Parag. [0038], Claim 17, and Fig. 3A; (The art teaches that steps 316-320 in Fig. 3A (i.e., for displaying the images) are repeated until the end of the slideshow has been reached or until the curator terminates the session (i.e., the ad hoc session is ended). Curator device 102 can then send a message to the connected viewer devices indicating that the session has ended (block 324) and exit the synchronized slideshow mode)), wherein upon termination of said ad hoc connection, said file is not accessible by said plurality of receiving peer devices (Parag. [0038], and Fig. 3A; (The art teaches that steps 316-320 in Fig. 3A (i.e., for displaying the images) are repeated until the end of the slideshow has been reached or until the curator terminates the session (i.e., the ad hoc session is ended). The curator device 102 can then send a message to the connected viewer devices indicating that the session has ended and exit the synchronized slideshow mode (i.e., receiving devices don’t have access to the sideshow of images))). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dorcey to incorporate the teaching of Tsai. This would be convenient for improving content sharing to provide a more dynamic and interactive user experience (Parag. [0003]).  

Claim 22. 	Dorcey discloses a system for sharing media in real time, said system comprising one or more computer processors and computer memory coupled thereto, wherein said computer memory comprises machine executable code that, upon execution by said one or more computer processors, implements a method for sharing media in real time (Parag. [0040]; (The art teaches that users, using devices, are able to share interactive multimedia data with each other in substantially real-time)), said method comprising:  
(a) initiating an ad hoc connection between(i) a receiving peer device of a plurality of receiving peer devices and (ii) a sending peer device (Parag. [0017], Parag. [0036-0037], Parag. [0046], Parag. [0082], and Fig. 1; (The art teaches establishing an interactive session over the network 14 via a multimedia protocol among the devices in the group. The users of the devices can then interact or collaborate with each other via the interactive session and by exchanging multimedia data through an interactive multimedia data stream. The art teaches that a source device sends content data to receiving devices. The art teaches that the devices are represented by smart phones that operate in a peer-to-peer fashion over a network 14 (e.g., ad-hoc)));   
(b) receiving, at said receiving peer device, a file corresponding to a first media selected at said sending peer device for sharing with said receiving peer device connected to said sending peer device through said ad hoc connection (Parag. [0036-0037] and Fig. 1; (The art teaches a coach captures video data of an athlete as a content data set using a first device 12a (i.e., sending peer device). The coach wishes to share the video, possibly in real-time subject to inherent network or computational latencies, among her peers; a doctor and a trainer in this case. The doctor uses a second device 12b (i.e., receiving device), while the trainer may use a third device 12c (i.e., receiving device) to observe the video. The art teaches that the devices are represented by smart phones that operate in a peer-to-peer fashion over a network 14 (e.g., ad-hoc))), wherein said first media is displayed on said sending peer device and said receiving peer device after said file is sent from said sending peer device and- 7 -Atty. Docket No.: 55713-701.201Application No. 16/800,314 Office Action Mailed November 24, 2020received at said receiving peer device (Parag. [0036-0037], Parag. [0049], and Fig. 1; (The art teaches that content data is being shared by the source device and displayed on all the devices in the network)), and wherein said file corresponding to said first media is stored temporarily on said receiving peer device (Parag. [0059] and Parag. [0065]; (The art teaches that agent 32 has an interactive stream source that serves as a temporary storage of the multimedia protocol data stream. The art teaches using the agent 32 on the devices, users are able to simultaneously interact with content data without incurring additional latency overhead while also interacting with each other via the interactive session)); 
the collaboration system (i.e., meeting system) contains multiple peer devices that interact with each other via ad-hoc connection (Parag. [0036]).  
Dorcey doesn’t explicitly disclose: (c) using said receiving peer device to display and independently manipulate said first media without manipulating said first media displayed on said sending peer device or said first media displayed on at least one other receiving peer device of said plurality of receiving peer devices; and (d) subsequent to (c), terminating said ad hoc connection, wherein upon termination of said ad hoc connection, said first media is not accessible by said receiving peer device; and wherein said receiving peer device is configured to (i) independently manipulate said first media without manipulating said first media displayed on said sending peer device and (ii) automatically display a second media without requiring an input from (1) one or more servers over a network and (2) a user of said receiving peer device when said sending peer device is used to select said second media for sharing, thereby allowing said sending peer device and said receiving peer device to continuously view a same media while permitting said receiving peer device to independently manipulate said same media..
However, Tsai discloses: 
(c) using said receiving device to display and independently manipulate said first media without manipulating said first media displayed on said sending device or said first media displayed on at least one other receiving device of said plurality of receiving devices (The art teaches in Parag. [0036] and Fig. 3A that Once viewer devices 104-108 have joined in the image sharing session, curator device 102 can enter synchronized slideshow mode and display the first image in the selected group of images on an output device (e.g., touchscreen display) of device 102 (block 310). At substantially the same time as block 310, curator device 102 can transmit all of the images selected at block 304, along with image metadata (e.g., name, date, unique identifier, etc.) to the connected viewer devices (block 312). In addition, curator device 102 can send a command to the connected viewer devices instructing them to display the first image (i.e., first media) (block 314). In this manner, all of the devices in the session can be synchronized to display the same image. The art teaches in Parag. [0065] that while a synchronized slideshow is in progress between curator device 102 (i.e., sending device) and viewer devices 104-108 (i.e., receiving devices), viewer devices 104-108 can enter an "offline viewing mode." While in this mode, the viewer using the viewer device can zoom, pan, rotate, or otherwise manipulate the image in any manner, completely independently of curator device 102); and     
		wherein said receiving device is configured to (i) independently manipulate said first media without manipulating said first media displayed on said sending device (The art teaches in Parag. [0036] and Fig. 3A that Once viewer devices 104-108 have joined in the image sharing session, curator device 102 can enter synchronized slideshow mode and display the first image in the selected group of images on an output device (e.g., touchscreen display) of device 102 (block 310). At substantially the same time as block 310, curator device 102 can transmit all of the images selected at block 304, along with image metadata (e.g., name, date, unique identifier, etc.) to the connected viewer devices (block 312). In addition, curator device 102 can send a command to the connected viewer devices instructing them to display the first image (block 314). In this manner, all of the devices in the session can be synchronized to display the same image. The art teaches in Parag. [0065] that while a synchronized slideshow is in progress between curator device 102 (i.e., sending device) and viewer devices 104-108 (i.e., receiving devices), viewer devices 104-108 can enter an "offline viewing mode." While in this mode, the viewer using the viewer device can zoom, pan, rotate, or otherwise manipulate the image in any manner, completely independently of curator device 102) and (ii) automatically display a second media without requiring an input from (1) one or more servers over a network and (2) a user of said receiving device when said sending device is used to select said second media for sharing, thereby allowing said sending device and said receiving device to continuously view a same media (The art teaches in Parag. [0037] and Fig. 3A that after some period of time, curator device 102 can receive, from the curator, an input signal (e.g., a "swipe left or right" gesture) to transition to the next (or previous) image in the slideshow (block 316). Alternatively, this image transition signal can be generated automatically by device 102 (i.e., sending device). Upon receiving/generating this signal, curator device 102 can update its display to show the next image (block 318). Further, curator device 102 (i.e., sending device) can send a command identifying the next image to the connected viewer devices, thereby causing those devices to simultaneously (or near simultaneously) transition to displaying the next image (block 320). In this manner, the viewer devices can remain in synch with curator device 102 as the curator and/or device 102 navigates through the slideshow) while permitting said receiving device to independently manipulate said same media (The art teaches in Parag. [0065] that while a synchronized slideshow is in progress between curator device 102 (i.e., sending device) and viewer devices 104-108 (i.e., receiving devices), viewer devices 104-108 can enter an "offline viewing mode." While in this mode, the viewer using the viewer device can zoom, pan, rotate, or otherwise manipulate the image in any manner, completely independently of curator device 102);   
terminating said ad hoc connection (Parag. [0034], Parag. [0038], Claim 17, and Fig. 3A; (The art teaches that steps 316-320 in Fig. 3A (i.e., for displaying the images) are repeated until the end of the slideshow has been reached or until the curator terminates the session (i.e., the ad hoc session is ended). Curator device 102 can then send a message to the connected viewer devices indicating that the session has ended (block 324) and exit the synchronized slideshow mode)), wherein upon termination of said ad hoc connection, said first media is not accessible by said receiving peer device (Parag. [0038], and Fig. 3A; (The art teaches that steps 316-320 in Fig. 3A (i.e., for displaying the images) are repeated until the end of the slideshow has been reached or until the curator terminates the session (i.e., the ad hoc session is ended). The curator device 102 can then send a message to the connected viewer devices indicating that the session has ended and exit the synchronized slideshow mode (i.e., receiving devices don’t have access to the sideshow of images))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Dorcey to incorporate the teaching of Tsai. This would be convenient for improving content sharing to provide a more dynamic and interactive user experience (Parag. [0003]).      

Claims 7, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dorcey (Pub. No. US 2015/0281107), in view of Tsai et al. (Pub. No. US 2013/0311947), hereinafter Tsai, and in view of Balta et al. (Pub. No. US 2019/0222613), hereinafter Balta. 

Claim 7. 	Dorcey in view of Tsai discloses the method of claim 1,  
The combination doesn’t explicitly disclose wherein said sending peer device is configured to connect to said plurality of receiving peer devices using a quick response (QR) code generated on said sending peer device. 
		However, Balta discloses wherein said sending peer device is configured to connect to said plurality of receiving peer devices using a quick response (QR) code generated on said sending peer device (Parag. [0016-0017] and Parag. [0020]; (The art teaches creating a trusted group of member devices within a decentralized network, and a unique group identification (ID) code (i.e., quick response (QR) code) is generated and performs communication based on contact information that is encapsulated within the unique group ID code. The decentralized network (e.g., an ad hoc network, a peer-to-peer (P2P) network) typically includes a communication network in which computing nodes such as smart phones, tablets, laptops, desktops, and the like, connect to one other without relying on a central authority for forming groups. Users use their user devices to establish a trusted group of users by creating a unique identifier, such as a quick response (QR) code. The art teaches that any member (i.e., sending device or receiving device) of the group of trusted members may initiate the group creation process by requesting the generation of a unique identification code)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Balta. This would be convenient for validating the members of the group and creating the group securely (Parag. [0002]).  

Claim 9. 	Dorcey in view of Tsai discloses the method of claim 1, 
The combination doesn’t explicitly disclose wherein said sending peer device is configured to connect to said plurality of receiving peer devices using a quick response (QR) code generated on said plurality of receiving peer devices.
		However, Balta discloses wherein said sending peer device is configured to connect to said plurality of receiving peer devices using a quick response (QR) code generated on said plurality of receiving peer devices (Parag. [0016-0017] and Parag. [0020]; (The art teaches creating a trusted group of member devices within a decentralized network, and a unique group identification (ID) code (i.e., quick response (QR) code) is generated and performs communication based on contact information that is encapsulated within the unique group ID code. The decentralized network (e.g., an ad hoc network, a peer-to-peer (P2P) network) typically includes a communication network in which computing nodes such as smart phones, tablets, laptops, desktops, and the like, connect to one other without relying on a central authority for forming groups. Users use their user devices to establish a trusted group of users by creating a unique identifier, such as a quick response (QR) code. The art teaches that any member (i.e., sending device or receiving device) of the group of trusted members may initiate the group creation process by requesting the generation of a unique identification code)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Balta. This would be convenient for validating the members of the group and creating the group securely (Parag. [0002]).



Claim 17. 	Dorcey in view of Tsai discloses the method of claim 11,  
The combination doesn’t explicitly disclose wherein said receiving peer device is configured to connect to said sending peer device using a quick response (QR) code generated on said sending peer device.
		However, Balta discloses wherein said receiving peer device is configured to connect to said sending peer device using a quick response (QR) code generated on said sending peer device (Parag. [0016-0017] and Parag. [0020]; (The art teaches creating a trusted group of member devices within a decentralized network, and a unique group identification (ID) code (i.e., quick response (QR) code) is generated and performs communication based on contact information that is encapsulated within the unique group ID code. The decentralized network (e.g., an ad hoc network, a peer-to-peer (P2P) network) typically includes a communication network in which computing nodes such as smart phones, tablets, laptops, desktops, and the like, connect to one other without relying on a central authority for forming groups. Users use their user devices to establish a trusted group of users by creating a unique identifier, such as a quick response (QR) code. The art teaches that any member (i.e., sending device or receiving device) of the group of trusted members may initiate the group creation process by requesting the generation of a unique identification code)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Balta. This would be convenient for validating the members of the group and creating the group securely (Parag. [0002]).

Claim 19. 	Dorcey in view of Tsai discloses the method of claim 11,  
The combination doesn’t explicitly disclose wherein said receiving peer device is configured to connect to said sending peer device using a quick response (QR) code generated on said receiving peer device. 
		However, Balta discloses wherein said receiving peer device is configured to connect to said sending peer device using a quick response (QR) code generated on said receiving peer device (Parag. [0016-0017] and Parag. [0020]; (The art teaches creating a trusted group of member devices within a decentralized network, and a unique group identification (ID) code (i.e., quick response (QR) code) is generated and performs communication based on contact information that is encapsulated within the unique group ID code. The decentralized network (e.g., an ad hoc network, a peer-to-peer (P2P) network) typically includes a communication network in which computing nodes such as smart phones, tablets, laptops, desktops, and the like, connect to one other without relying on a central authority for forming groups. Users use their user devices to establish a trusted group of users by creating a unique identifier, such as a quick response (QR) code. The art teaches that any member (i.e., sending device or receiving device) of the group of trusted members may initiate the group creation process by requesting the generation of a unique identification code)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Balta. This would be convenient for validating the members of the group and creating the group securely (Parag. [0002]). 
 
Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dorcey (Pub. No. US 2015/0281107), in view of Tsai et al. (Pub. No. US 2013/0311947), hereinafter Tsai, in view of Balta et al. (Pub. No. US 2019/0222613), hereinafter Balta, in view of Gong et al. (Pub. No. US 2014/0064576), hereinafter Gong, and in view of Gehberger et al. (Pub. No. US 2022/0086037), hereinafter Gehberger. 

Claim 8. 	Dorcey in view of Tsai and Balta discloses the method of claim 7, 
The combination doesn’t explicitly disclose wherein said sending peer device is configured to reconnect to at least one receiving peer device of said plurality of receiving peer devices within a predetermined time period after termination of said ad hoc connection between said sending peer device and said at least one receiving peer device, without using said QR code.   
However, Gong discloses wherein said sending peer device is configured to reconnect to at least one receiving peer device of said plurality of receiving peer devices after termination of said ad hoc connection between said sending peer device and said at least one receiving peer device, without using said QR code (The art teaches in Parag. [0012] and referring to FIG. 1, a sequence 10 to be used to automatically establish ad hoc networks. Initially as indicated in block 12, a given wireless device may recognize in-range wireless devices. Then group participants may be selected as indicated in block 14. In other words every in-range device is not automatically placed in the group but instead there is a first-time setup procedure for tapping the devices by bringing two phones close enough for Near Field Communications or receiving a QR code in order to join the ad hoc network. The recognition of nearby devices may be done using wireless distancing media, Near Field Communications, short range communications such as Bluetooth, and scanning of QR codes, to screen or select group participants. In some cases security network information may be encoded in a Near Field Communication chip or a QR code to further facilitate automatic network establishment. The two devices that have been paired previously may save each other's credentials so that they can automatically recognize each other without having to go through the setup procedure again (i.e., the devices don’t have to go through the setup again using the QR code)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Gong. This would be convenient for easily and quickly reconnecting ad hoc devices that already know each other.
The combination in view of Gong doesn’t explicitly disclose reconnect to at least one receiving peer device of said plurality of receiving peer devices within a predetermined time period after termination of said connection.
However, Gehberger discloses reconnect to at least one receiving peer device of said plurality of receiving peer devices within a predetermined time period after termination of said connection (The art teaches in Parag. [0030] that a connection handling component may support functionality for automatic health monitoring and connection reestablishment. Maintaining the connection may thus include monitoring the connection to detect failures of the connection. The state of the connection may be monitored periodically, e.g., using periodic heartbeat messages, wherein the periods may be selected in a manner to enable identifying connection failures within a short time, preferably within a few hundred milliseconds, for example. Maintaining the connection may also include reestablishing the connection upon detection of a failure of the connection, wherein reestablishing the connection may include periodically sending reestablishment requests to the second application until the connection is reestablished in accordance with a period defined by one of a preconfigured value (e.g., a simple constant) and a value calculated based on (previously) observed network conditions (e.g., a value calculated based on latency observed towards the first application). After detection of a failure, the connection handling component may periodically try to reestablish the connection (i.e., reconnecting within a predetermined period after a termination of connection). The art teaches in Parag. [0043] that FIG. 4 illustrates an exemplary connection establishment procedure which may be performed by the connection handling component 306. In the figure, the second application 304 is generally denoted as “peer” application (i.e., within node 2 (Fig. 3)). As shown, the creation of a new connection may either be initiated through the API 310 by the first application 302 (i.e., within node 1 (Fig. 3)) or by a connection creation request received from the peer 304 through the network).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination Gong to incorporate the teaching of Gehberger. This would be convenient for providing an automatic health monitoring system for reestablishing failed connections quickly and avoiding the significant delays for recovery. 

Claim 10 is taught by Dorcey in view of Tsai, Balta, and Gehberger as described for claim 8. 

Claim 18. 	Dorcey in view of Tsai and Balta discloses the method of claim 17,  
The combination doesn’t explicitly disclose wherein said receiving peer device is configured to reconnect to said sending peer device within a predetermined time period after said ad hoc connection is terminated between said receiving peer device and said sending peer device, without using said QR code.   
However, Gong discloses wherein said receiving peer device is configured to reconnect to said sending peer device after said ad hoc connection is terminated between said receiving peer device and said sending peer device, without using said QR code (The art teaches in Parag. [0012] and referring to FIG. 1, a sequence 10 to be used to automatically establish ad hoc networks. Initially as indicated in block 12, a given wireless device may recognize in-range wireless devices. Then group participants may be selected as indicated in block 14. In other words every in-range device is not automatically placed in the group but instead there is a first-time setup procedure for tapping the devices by bringing two phones close enough for Near Field Communications or receiving a QR code in order to join the ad hoc network. The recognition of nearby devices may be done using wireless distancing media, Near Field Communications, short range communications such as Bluetooth, and scanning of QR codes, to screen or select group participants. In some cases security network information may be encoded in a Near Field Communication chip or a QR code to further facilitate automatic network establishment. The two devices that have been paired previously may save each other's credentials so that they can automatically recognize each other without having to go through the setup procedure again (i.e., the devices don’t have to go through the setup again using the QR code)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Gong. This would be convenient for easily and quickly reconnecting ad hoc devices that already know each other. 
The combination in view of Gong doesn’t explicitly disclose reconnect to said sending peer device within a predetermined time period after said ad hoc connection is terminated.
However, Gehberger discloses reconnect to said sending peer device within a predetermined time period after said ad hoc connection is terminated (The art teaches in Parag. [0030] that a connection handling component may support functionality for automatic health monitoring and connection reestablishment. Maintaining the connection may thus include monitoring the connection to detect failures of the connection. The state of the connection may be monitored periodically, e.g., using periodic heartbeat messages, wherein the periods may be selected in a manner to enable identifying connection failures within a short time, preferably within a few hundred milliseconds, for example. Maintaining the connection may also include reestablishing the connection upon detection of a failure of the connection, wherein reestablishing the connection may include periodically sending reestablishment requests to the second application until the connection is reestablished in accordance with a period defined by one of a preconfigured value (e.g., a simple constant) and a value calculated based on (previously) observed network conditions (e.g., a value calculated based on latency observed towards the first application). After detection of a failure, the connection handling component may periodically try to reestablish the connection (i.e., reconnecting within a predetermined period after a termination of connection). The art teaches in Parag. [0043] that FIG. 4 illustrates an exemplary connection establishment procedure which may be performed by the connection handling component 306. In the figure, the second application 304 is generally denoted as “peer” application (i.e., within node 2 (Fig. 3)). As shown, the creation of a new connection may either be initiated through the API 310 by the first application 302 (i.e., within node 1 (Fig. 3)) or by a connection creation request received from the peer 304 through the network).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination Gong to incorporate the teaching of Gehberger. This would be convenient for providing an automatic health monitoring system for reestablishing failed connections quickly and avoiding the significant delays for recovery.
 
Claim 20 is taught by Dorcey in view of Tsai, Balta, and Gehberger as described for claim 18.




















Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagabushanam (US 2018/0219924) – Related art in the area of providing interactive control of shared content, (Abstract, A method and system are described for providing interactive control of shared content over a video conference to a user. The method includes receiving a content control request from the user of a client device, the content control request being raised by the user on the shared content. The method includes segmenting the shared content into one or more content segments based on the content control request. The method includes modifying presentation of the one or more content segments based on the content control request. The method includes presenting, by the content server, the one or more content segments to the user on the client device).
		THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 2442                                                                                                                                                                                                       

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442